Third District Court of Appeal
                               State of Florida

                         Opinion filed June 29, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0031
                        Lower Tribunal No. 21-0941
                           ________________


                           K.M.T., a juvenile,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Scott M. Bernstein,
Judge.

     K.M.T., a juvenile, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.